Citation Nr: 0713702	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-44 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

Entitlement to an increase in the 10 percent evaluation 
currently assigned for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from January 1947 to January 
1949 and from July 1951 to May 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 decision by the RO which 
denied an increased rating for the veteran's low back 
disability.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The veteran's low back disability is manifested primarily 
by complaints of pain, limitation of motion, and degenerative 
arthritis; additional functional limitation due to pain or 
during flare-ups sufficient to warrant a higher evaluation 
than currently assigned has not been demonstrated.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 20 percent, and 
no higher, for lumbosacral strain have been met.  38 U.S.C.A. 
§§ 1155, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Part 4, Diagnostic Code 5237 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the claim for an increased rating for the 
veteran's low back disability, VA has met all statutory and 
regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.159, 3.326.  

The United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") held that upon receipt of an 
application for service connection VA is required by law to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, 19 Vet. App. 473.  The 
Court held that such notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if there is a favorable disposition 
of the claim.  See Dingess/Hartman, 19 Vet. App. 473.  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(a)-(c) (2006); Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

Prior to initial adjudication of the veteran's claim, letters 
dated in February 2003 and May 2004, fully satisfied the duty 
to notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim, and was informed that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to give VA any evidence 
pertaining to his claim and to submit any evidence in his 
possession to VA.  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).  

The veteran's service medical records and all VA and private 
medical records identified by him have been obtained and 
associated with the claims file.  The veteran was also 
examined by VA during the pendency of this appeal.  There is 
no indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed Cir. Apr 
5, 2006).  

Increased Ratings -In General

The Court has held that "where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance."  Although a rating 
specialist is directed to review the recorded history of a 
disability in order to make a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994); 
38 C.F.R. § 4.2 (2006).  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2006).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance. It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective enervation, 
or other pathology, or it may be due to pain, supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 
4.40, 4.45.  The Court has held that the RO must analyze the 
evidence of pain, weakened movement, excess fatigability, or 
incoordination and determine the level of associated 
functional loss in light of 38 C.F.R. § 4.40, which requires 
the VA to regard as "seriously disabled" any part of the 
musculoskeletal system that becomes painful on use.  DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The provisions of 
38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  
The Board noted that the guidance provided by the Court in 
DeLuca must be followed in adjudicating claims where a rating 
under the diagnostic codes governing limitation of motion 
should be considered.  

Factual Background & Analysis

By rating action in May 1949, the RO granted service 
connection for lumbosacral strain and assigned a 
noncompensable evaluation, effective from January 13, 1949, 
the day following discharge from service.  By rating action 
in November 1972, the RO assigned an increased rating to 10 
percent, and that rating continued in effect when the claim 
for an increased rating was received in October 2003.  

The veteran is currently assigned a 10 percent evaluation for 
lumbosacral strain under Diagnostic Code (DC) 5237, which 
provides for evaluation of the spine under the General Rating 
Formula for Diseases and Injuries of the Spine or under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under 
§ 4.25.  38 C.F.R. § 4.71a, The Spine, Note (6) (2006).  

Under the General Rating Formula, a 10 percent evaluation is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees, or 
the combined range of motion of the thoracolumbar spine is 
greater than 120 degrees but not greater than 235 degrees; or 
there is muscle spasm, guarding, or localized tenderness not 
resulting in abnormal gait or abnormal spinal contour, or 
vertebral body fracture with loss of 50 percent or more of 
the height.  A 20 percent rating is warranted when forward 
flexion of the thoracolumbar spine is greater than 30 
degrees, but not greater than 60 degrees, or the combined 
range of motion of the thoracolumbar spine is not greater 
than 120 degrees; or there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  A 30 percent requires forward flexion of the 
cervical spine to 15 degrees or less; or with favorable 
ankylosis of the entire cervical spine.  A 40 percent rating 
is warranted if the medical evidence shows forward flexion of 
the thoracolumbar spine to 30 degrees or less; or favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
rating is warranted if there is unfavorable ankylosis of the 
entire thoracolumbar spine.  A 100 percent rating is 
warranted if there is unfavorable ankylosis of the entire 
spine.  These ratings are warranted if the above-mentioned 
manifestations are present, with or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  38 C.F.R. § 4.71a, DCs 5235 to 5243 (2006).  

The rating criteria under the General Formula for Diseases 
and Injuries of the Spine also provide, in pertinent part, 
the following Notes:  

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.  

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees; extension is zero to 30 degrees; left and right 
lateral flexion are zero to 30 degrees; and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The combined normal range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of the spinal motion provided in 
this note are the maximum that can be used for calculation of 
the combined range of motion.  Id.  

Under the Formula Based on Incapacitating Episodes, a 10 
percent evaluation is assigned with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months; a 20 percent evaluation 
is assigned with incapacitating episodes of having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months; a 40 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months; and a 60 percent evaluation is 
assigned with incapacitating episodes of having a total 
duration of at least six weeks during the past 12 months.  
Id.  

Note (1): For purposes of evaluations under 5243, an 
incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  

Note (2): If intervertebral disc syndrome is present in more 
than one spinal segment, provided that the effects in each 
spinal segment are clearly distinct, evaluate each segment on 
the basis of incapacitating episodes or under the General 
Rating Formula for Diseases and Injuries of the Spine, 
whichever method results in a higher evaluation for that 
segment.  

With respect to neurologic manifestations, DC 8520, addresses 
the sciatic nerve.  Incomplete paralysis of the sciatic nerve 
is rated 10 percent when mild, 20 percent when moderate, 40 
percent when moderately severe, and 60 percent when severe 
with marked muscular atrophy.  38 C.F.R. § 4.124a; DC 8520 
(2006).  An 80 percent rating is warranted for complete 
paralysis of the nerve when the foot dangles and drops and 
there is no active movement possible of the muscles below the 
knee, and flexion of the knee is weakened or (very rarely) 
lost.  Id.  

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at 
"Diseases of the Peripheral Nerves" in 38 C.F.R. 
§ 4.124(a).  

In this case, the pertinent evidence of record includes a May 
2004 VA examination and numerous private medical reports 
showing treatment primarily for a cervical spine disability, 
but includes diagnostic evidence showing degenerative changes 
of the lumbosacral spine.  On VA examination in May 2004, the 
veteran reported constant low back pain varying in intensity, 
but denied any additional limitation of motion or functional 
impairment during flare-ups.  The veteran did not use any 
ambulatory aides and his ability to walk was unlimited.  
Forward flexion was to 90 degrees with pain at the end point, 
extension was to 30 degrees with pain beginning at 20 
degrees.  Right lateral flexion was to 30 degrees and left 
lateral flexion was to 20 degrees with pain beginning at 15 
degrees, bilaterally.  Rotation was to 30 degrees with pain 
beginning at 25 degrees.  The examiner indicated that the 
veteran's range of motion did not change on repetitive use, 
and that the veteran denied any change in his range of motion 
during flare-ups.  Strength and muscle tone was 5/5 in the 
trunk and lower extremities, and there was no evidence of 
muscle atrophy.  Patellar and Achilles reflexes were normal, 
Babinski was down-going, and straight leg raising was 
negative, bilaterally.  Waddell's sign was negative, and 
sensation was intact in the lower extremities.  There were 
scattered changes in sensation of the lower extremities 
without definite dermatome distribution, but no evidence of 
any signs or symptoms of any peripheral nerve involvement or 
any bowel or bladder abnormalities.  The diagnoses included 
degenerative changes in all segments of the lumbar spine and 
sacroiliac joints.  The examiner noted that there was no 
additional range of motion loss, weakness, instability, lack 
of endurance, or fatigability during flare-ups, but opined 
that there was an additional range of motion loss due to pain 
of 22 percent in the lumbar spine.  

When examined by VA in May 2005, the examiner indicated that 
the claims file was reviewed.  The veteran was in no acute 
distress and did not appear to be in any pain.  He had normal 
heel-toe gait and lumbar lordosis, and his posture was good.  
Muscle tone was good and there was no evidence of atrophy.  
Forward flexion was to 45 degrees with pain, and extension 
was to 15 degrees with pain.  Right and left lateral flexion 
was to 15 degrees and rotation was to 10 degrees, 
bilaterally.  There was no evidence of any neurological 
deficits in the lower extremities, and straight leg raising 
was to 45 degrees with negative Lasegue test.  There was 
evidence of incoordination without any weakness or 
fatigability.  Functional loss due to subjective complaints 
of pain was estimated as moderate.  

Although the initial findings on VA examination in May 2004 
showed essentially normal range of motion of the lumbar 
spine, the veteran demonstrated limitation of motion with 
forward flexion to 45 degrees when examined by VA in May 
2005.  The combined range of motion of the thoracolumbar 
spine in May 2004 was 230 degrees, but was only to 110 
degrees when examined in May 2005.  There was no evidence of 
muscle spasm, abnormal gait or spinal contour, such as 
scoliosis, reversed lordosis, or kyphosis on either 
examination.  Likewise, the veteran had normal strength and 
muscle tone, and no evidence of muscle atrophy on both 
examinations.  The veteran does not require the use of any 
ambulatory assistive devices nor is the distance he can 
ambulate restricted.  The veteran does not claim nor does the 
evidence show any incapacitating episodes during the past 12 
months or any required bed rest due to his low back 
disability.  Based on the objective findings, most notably 
from the May 2005 VA examination, the Board finds that the 
evidence satisfies the criteria for an increased evaluation 
to 20 percent under the schedular rating criteria cited 
above, and no higher.  

The veteran is not service-connected for intervertebral disc 
syndrome (IVD).  However, for the sake of argument, if IVD 
were present and found to be related to the service-connected 
lumbosacral strain, a higher evaluation would not be 
warranted when separately evaluating and combining the 
orthopedic and neurologic manifestations of the veteran's low 
back disability.  Other than complaints of pain and some 
scattered changes in touch sensation in the lower extremities 
which does not follow any definitive dermatome distribution, 
the objective medical evidence of record does not show any 
neurological impairment.  The veteran has normal reflexes and 
coordination.  Furthermore, the VA examiner in May 2004 
specifically indicated that the peripheral nerves were not 
affected and that there were no bowel or bladder 
abnormalities.  The VA examiner in May 2005 also found no 
evidence of any neurological deficits.  Thus, the competent 
evidence does not show any significant neurologic 
manifestations involving the sciatic nerve or any other 
peripheral nerve so as to warrant consideration of a separate 
compensable evaluation for additional neurological 
manifestations.  

Finally, consideration must also be given to any functional 
impairment of the veteran's ability to engage in ordinary 
activities and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2006).  

As noted above, the evidence shows that the veteran has good 
strength, no neurological impairments, and no incapacitating 
flare-ups of back pain.  The objective evidence does not show 
more than moderate limitation of motion when pain is 
considered, and no objective signs or manifestations of any 
additional functional impairment.  In this regard, the Board 
observes that under the Rating Schedule, the general rating 
formula notes that the rating criteria are to be applied with 
or without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Moreover, there was no evidence of any limitation of motion 
due to weakness or fatigability.  While the VA examiner in 
May 2004 opined that the veteran would have an additional 
loss in range of motion of the lumbar spine due to pain of 22 
percent, this would not limit his motion to the degree 
necessary or a higher evaluation of 20 percent under the 
criteria cited above.  That is, the overall combined range of 
motion would be greater than 120 degrees (230 degrees minus 
22% = 179 degrees) and forward flexion would be greater than 
60 degrees (90 degrees minus 22% = 70 degrees).  The Board 
has also considered the May 2005 VA examiner's opinion that 
there may be some additional functional loss due to pain; 
however, she did not offer any assessment in terms of 
additional loss of motion in degrees and indicated 
specifically, that any functional loss would be due to 
"subjective" complaints of pain.  

The Court has held that, "a finding of functional loss due 
to pain must be supported by adequate pathology and evidenced 
by the visible behavior of the claimant.  38 C.F.R. § 4.40."  
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  Here, other 
than the veteran's reports of pain, there was no evidence of 
visible behavior or adequate pathology to suggest that any 
additional functional impairment was commensurate with the 
criteria necessary for an evaluation in excess of 20 percent.  
In this case, the totality of the objective evidence of 
record does not show more than moderate limitation of motion, 
no muscle weakness or atrophy, and no neurological 
impairment.  Accordingly, the Board finds that an evaluation 
in excess of 20 percent based on additional functional loss 
due to the factors set forth above is not demonstrated.  


ORDER

An increased evaluation to 20 percent for lumbosacral strain 
is granted, subject to VA regulations pertaining to the 
payment of monetary benefits.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


